DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims 
Claims 54-56, 59-66, 76-78, 136-138 and 294-300 are currently pending.  Claims 1-53, 57-58, 67-75, 79-135 and 139-293 are cancelled.  Claims 136-138 are withdrawn as being drawn to an unelected invention.  Claims 54-56, 59-66, 76-78 and 294-300 are examined based on their merits.
Applicants have disqualified the prior art reference Strickland under 35 §103(c)(1) as prior art, so this action is made Non-Final as a result.


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of Applicants’ arguments the rejection of claims 54, 59, 62, 64 and 294-298 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. US 2014/0286894 (1/10/2011) is withdrawn. 


In light of Applicants’ arguments the rejection of claims 55-56, 60-61, 63, 65-66, 76-78 and 299-300 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. US 2014/0286894 (1/10/2011) as applied to claims 54, 59, 62, 64 and 294-298 and further in view of Chang et al. US 2010/0111892 (5/6/2010) is withdrawn.

Double Patenting
In light of Applicants arguments the rejection of claims 54-56, 59-66, 76-78 and 294-300 on the basis of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 60, 62-68, 74-76 and 127-129 of copending U.S. Patent Application No. 14/415434 in view of Chang et al. US 2010/0111892 (5/6/2010) is withdrawn.    


New Rejections
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 54, 59, 62, 64 and 294-298 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. WO 2009/029841 (5/3/2009).    

Crosslinked polyacrylic polymer is a crosslinked cation-binding polymer that comprise monomers that comprise carboxylic acid groups.  A crosslinked polyacrylic polymer is called for in instant claim 54.  Crosslinked polyacrylic polymer is a crosslinked cation-binding polymer that comprise monomers that comprise carboxylic acid groups and pKa decreasing groups (ester groups).   The pKa decreasing group is an electron-withdrawing substituent as called for in claim 59.  Ester groups are called for in claim 62.    The pKa decreasing group is an electron-withdrawing substituent as called for in claim 59. 
Strickland teaches a pharmaceutical composition that comprises acrylic acid repeat units that comprise carboxylic acid groups, and calcium and/or magnesium cations (referred to as counterions). (See Strickland claim 3)
Strickland teaches at [0019]:
Surprisingly, it has been discovered that the polyelectrolyte polymers of the present disclosure may bind and/or release one or more ions (e.g., hydrogen, sodium, 

Srickland also teaches at [0097]:

Bases contemplated for use in the present disclosure include, for example, hydroxides, bicarbonates, or carbonates. Use of these bases allows neutralization of the acid monomer without residual anions left in the reaction mixture. It will be apparent to one of skill in the art that the cation used for the base may be chosen based on the planned use of the superabsorbent polymer.

Strickland teaches that the amount of base is thus a results effective variable, so it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed amount of base in instant claim 54.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration ranges of calcium counter ions, sodium carbonate and polymer would have been obvious at the time of applicant's invention in view of the teachings of Mansky et al. and Albrecht etal. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

Strickland teaches that calcium carbonate is especially preferred. (See [0065]).  Calcium carbonate is a base that is called for in instant claim 294. (See [0065]). It is an alkaline earth metal carbonate as called for in instant claim 64.  
Strickland also teaches at [0038]:
Superabsorbent polyacrylates may be prepared by polymerization of partially neutralized acrylic acid in an aqueous environment where an appropriate cross- linker is present in small quantities. Given that there is an inverse relationship between the amount of fluid the superabsorbent polymer will absorb and the degree of cross-linking of the polymer, it desirable to have the minimum cross-linking possible to still produce a resin. However, there is also an inverse relationship between the degree of cross-linking and the percentage of polymer chains that do not cross-link and are therefore soluble polymer that does not contribute to the absorbency of the resin since it dissolves in the fluid. For example, superabsorbent polyacrylates may be designed to absorb about 35 times their mass in physiological saline as a compromise between maximal absorbency and minimal soluble polymer.  

Strickland thus teaches that the amount of crosslinking is a results effective variable, so it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed mol percentage range claimed in instant claims 55 and 56.  Additionally, throughout Strickland, it is likely that the percentages of crosslinking  overlaps with the about 4.0 mol% to about 20.0% called for in claim 55 and also overlaps with the about 4.0% to about 15.0 mol% called for in claim 56. (See Strickland [0038], Examples and throughout).  

With respect to whether the polymer comprises less than about 20,000 ppm of non-hydrogen cations in claim 54, and whether the polymer comprises less than about 17,000 ppm of non-hydrogen cations in claims 297 and 298, Strickland teaches at [0065]:
Suitable counterions include alkali metals and alkaline earth metals, including, for example, sodium, potassium, calcium or magnesium and exclude hydrogen. Counterions may be selected based on the requirements of an individual patient. For example, by appropriate selection of counterions electrolytic imbalances in patients may be treated. For example, in patients having excess sodium, sodium would be avoided as a counterion. [0066] Counterions may be provided as salts that could be dissolved to a sufficient degree in aqueous solution and mixed with the acid form of the polymer. Particularly advantageous choices of salts would be those that neutralize the acid in such a way as to produce products that are easily removed from the polymer. Such salts include the carbonate salt of the desired counterion (e.g. sodium carbonate, potassium carbonate, calcium carbonate), the bicarbonate salt of the desired counterion (e.g. calcium bicarbonate, magnesium bicarbonate, lithium bicarbonate), or the hydroxide or oxide of the desired counterion (e.g. sodium hydroxide, choline hydroxide, magnesium hydroxide, magnesium oxide).

Thus, the amount of non-hydrogen cations would be a results-effective variable, i.e., determined based on the requirements of the individual patient and well within the skill of the ordinarily skilled artisan to select to meet those requirements.  
It would have been prima facie obvious to the person of ordinary skill in the art making the Strickland composition to use polyfluroracrylic acid polymer and calcium carbonate in an amount sufficient to provide up to about 0.8 equivalents of base per equivalent of carboxylic acid groups in the polymer as taught by Strickland in order to .  


Claims 55-56, 60-61, 63, 65-66, 76-78 and 299-300 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. WO 2009/029841 (5/3/2009) as applied to claims 54, 59, 62, 64 and 294-298 and further in view of Chang et al. US 2010/0111892 (5/6/2010). 
The teachings of Srtickland are described supra.  Strickland does not teach flouroacrylic acid or the dosage form of the polymer.  These deficiencies are made up for with the teachings of Chang et al.
Chang et al. (Chang) discloses a pharmaceutical composition comprising crosslinked polyfluoroacrylic acid polymer. (See Chang claim 2 and [0063 and [0066]).  Chang teaches that this can be used to treat hyperkalemia. (See Chang [0063 and [0066]).  
Crosslinked polyfluoroacrylic polymer is a crosslinked cation-binding polymer that comprise monomers that comprise carboxylic acid groups and pKa decreasing groups (fluoro groups).  The pKa decreasing group is an electron-withdrawing substituent as called for in claim 59.  Flourine is called for in claim 63. (See Chang claim 2 Formula 11A).  The electron-withdrawing substituent is located adjacent to the carboxylic acid group of the monomer as called for in claim 60. (See claim 2 Formula 11A).    Indeed the electron-withdrawing substituent is located in the alpha or beta position of the 
Chang teaches that formula 2 is a crosslinker (see [0020]) which is added to Formula I (i.e., formula I is crosslinked with the Formula 2 crosslinker).  The formula 2 crosslinker is present in around a mole percentage of about 6%.  (This is reached by taking the mol fraction of Formula I (0.94) and subtracting from 1 (which gets you 0.06  >> converting to percentages leaves you with about 6%). (See [0022]).  About 6% falls within the about 4.0 mol % to about 20.0% called for in claim 55 and also falls within the about 4.0% to about 15.0 mol% called for in claim 56.
Chang teaches that about 5 grams per day to about 30 grams per day is a particularly suitable daily dose of the polymer. (See Chang [0058]).  5 grams per day falls within the from about 2 grams to about 30 grams called for in claim 76, overlaps the about 4 to about 20 g called for in claim 77 and also overlaps the from about 4 to about 8 g called for in claim 78.  Chang also teaches a powder (a mixture of granules that has been ground up) as called for in claims 66 and 76-78. (See Chang [0075]).  Also taught by Chang is a dosage form that contains additional excipients as called for in claim 65 (See [0075]).  Chang also teaches the polymer in bead form as called for in claims 299-300. (See Examples 1-6).  Just like the instant invention Chang is directed to dosage formulations for binding ions to treat hyperkalemia through ion exchange. (See Chang [0063] and [0066].)
It would have been prima facie obvious to the person of ordinary skill in the art making the Strickland composition to use 5 grams per day to about 30 grams per day of polyfluroracrylic acid polymer in powder or bead form as taught by as taught by Chang 


Response to Arguments
 Applicants’ comments on January 7, 2020 have been fully and carefully considered and found to be mostly persuasive.  Applicants assert that the inventors of the subject matter claimed in the instant application and the inventors of the subject matter claimed in the Strickland reference were subject to an obligation to assign the invention to Sorbent Therapeutics, Inc. at the time the instant invention was made as evidenced on the face of the patent publication and shown in corresponding assignment records.  Therefore, the Strickland reference is not prior art for purposes of a 35 U.S.C. Sec. 103 rejection.  Applicants request reconsideration of the rejections utilizing Strickland as a reference.  
Applicants also assert with respect to the double patenting rejection that Application No. ‘434 requires from about 5% to about 75% of the carboxylate groups in said polymer to have calcium counterions and no more than about 5% sodium cations as counterions to the carboxylate groups whereas the instant application requires that the polymer comprise less than about 20,000 ppm of non-hydrogen cations.  The claims of ‘434 are thus outside the scope of the instant application since 20,000 ppm of non-hydrogen cations is 2%.  


The remainder of Applicants’ arguments are moot in view of the new rejections applied above.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619